Citation Nr: 0214317	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a timely notice of disagreement was filed to initiate 
an appeal from an October 1997 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to August 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1999, a statement of the 
case was issued in February 2001, and a substantive appeal 
was received in March 2001.  The veteran testified at a 
personal hearing at the RO in April 2001.  He testified at a 
Board hearing at the RO in November 2001.  


FINDINGS OF FACT

1.  In an October 1997 decision, the RO granted service 
connection for a psychiatric disability and assigned a 30 
percent evaluation effective to January 6, 1992.  

2. The RO notified the veteran of this determination by 
letter dated December 1, 1997.  

3.  A Notice of Disagreement with the October 1997 rating 
decision was not received by the RO until February 23, 1999.  


CONCLUSION OF LAW

The veteran did not submit a timely Notice of  Disagreement 
to initiate an appeal from the October 1997 decision.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.201 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board notes the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for timeliness of 
appeals.  The discussions in the rating decision, statement 
of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board notes also that by letter 
dated in April 2001, the veteran was informed of the types of 
evidence necessary in connection with his claim as well as 
the respective responsibilities of a claimant and VA in 
obtaining such evidence.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Further, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
rating decisions, correspondence from the appellant and the 
RO and testimony from the appellant.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  As the current 
case revolves around the presence (or lack thereof) of a 
notice of disagreement which had to have been submitted 
within one year from the pertinent rating decision, no 
additional evidentiary development, with the exception of 
argument advanced by the appellant, is required.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.  

A claimant or his or her representative must file a Notice of 
Disagreement with a determination within one year from the 
date that the RO mails notice of the determination.  
Otherwise, the determination will become final.  The date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  38 
C.F.R. § 20.305(a).  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the  time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(b). 

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q).  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

By rating decision dated October 30, 1997, the RO granted 
service connection for atypical psychosis and assigned a 30 
percent evaluation effective from January 6, 1992.  
Notification of the October 1997 rating decision was mailed 
to the last address of record of the veteran on December 1, 
1997.  

On February 23, 1999, the appellant's representative 
submitted original correspondence indicating that the subject 
matter was a request to hold an appeal timely.  The 
representative reported that the appellant had mailed a 
notice of appeal and a VA Form 21-4138 directly to the RO and 
that the representative had also mailed a courtesy copy of 
the notice of appeal and VA Form 21-4138 they received 
directly to RO.  The representative reported that it was 
subsequently discovered that neither the original nor the 
courtesy copy of the notice of appeal was associated with the 
claims files.  The representative noted that charge card 
documents indicated that documents were received at the RO 
around the time of the alleged notice of appeal submittal but 
nothing in the claims file was date stamped to correspond 
with the charge card entries.  The representative argued that 
the veteran's notice of disagreement was received and 
associated with a temporary file which cannot be located.  
Attached to the representative's letter was a document from 
the veteran including the words notice of appeal which 
referenced the RO's October 30, 1997 rating decision.  The 
documents from the veteran were dated October 15, 1998.  A 
heading at the top of the papers indicated that they had been 
faxed on October 20, 1998 from (843) 774-3567.  

The veteran's representative testified at a local RO hearing 
that a charge card from the Columbia, South Carolina RO 
indicated that a letter was received at the RO on September 
15, 1998, information or some type of transaction occurred on 
December 1, 1998, a letter appeared to have been received on 
or about December 4, 1998 and a letter from Disabled American 
Veterans was received sometime on or about December 11, 1998.  
The representative argued that one of those transactions 
could have been the receipt of the veteran's notice of 
disagreement.  The representative noted that the claims files 
had been sent back and forth between Huntington, West 
Virginia and Columbia, South Carolina and that the veteran's 
notice of disagreement may have been wrongly filed as a 
result.  The veteran testified that his spouse mailed one 
copy of the notice of disagreement to the RO in Columbia and 
mailed a second copy to the Disabled American Veterans the 
same day.  At the time the notice of disagreement was 
allegedly mailed, the veteran reported he was living in 
Dillon, South Carolina.  The representative testified that he 
did not have a copy of a cover letter showing the notice of 
disagreement was mailed by the representative to the RO but 
his documents did indicate that such a mailing took place.  
The veteran's spouse testified that she mailed the notice of 
disagreement to either the Columbia, South Carolina or 
Huntington, West Virginia RO.  She also mailed a copy to 
Disabled American Veterans.  

In June 2001, the Huntington, West Virginia RO reported that 
it's records were searched and no documents from the veteran 
were found.  

In a July 2001 letter, the veteran alleged that he not only 
mailed the notice of disagreement to VA but also faxed the 
notice of disagreement to the VA at (803) 255-4143 in October 
1998.  

The veteran's representative testified before the undersigned 
Member of the Board in November 2001 that the veteran's 
spouse was in the habit of faxing information to VA.  He 
further testified that the Disabled American Veteran's copy 
of the veteran's notice of disagreement was annotated "OVA 
10-28-98 JRA" which he interpreted to mean that the original 
document had been sent to VA on October 28, 1998 by James R. 
Ard, an employee of Disabled American Veterans.  The veteran 
testified that his spouse faxed his notice of disagreement to 
the Columbia, South Carolina RO and possibly even to the 
Huntington, West Virginia, RO in the early part of October 
1998, as well as mailing copies.  He reported that his spouse 
also faxed a copy to Disabled American Veterans.  The veteran 
alleged that he contacted VA to see if it had received the 
notice of disagreement and was informed that the notice was 
probably in another file.  The veteran's spouse testified 
that she faxed the notice of disagreement to "everybody" in 
October 1998.  She reported she contacted VA to determine if 
the notice was received and was informed that it was received 
but had not caught up with the claims files.  

After reviewing the facts of this case, the Board must 
conclude that the preponderance of the evidence is against a 
finding that a timely notice of disagreement was filed to 
initiate an appeal from the October 1997 rating decision.  
While the veteran, his spouse, and his representative have 
all asserted that a notice of disagreement was mailed to the 
RO by the veteran or his spouse, faxed to the RO by the 
veteran or his spouse, and also sent to the RO by the 
representative, the fact remains that the claims file does 
not include a copy of any notice of disagreement prior to the 
one received in February 1999, more than one year after the 
December 1997 letter which notified the veteran of the 
October 1997 rating decision. 

The Board notes the veteran does not dispute the fact that he 
was notified of the October 1997 rating decision by 
correspondence dated December 1, 1997.  The Board also notes 
that the letter notifying the veteran of the decision was not 
mailed until December 1997.  However, assuming that the 
veteran did obtain notice of the decision prior to the 
December 1997 notification letter, the fact still remains 
that there is no persuasive evidence that a notice of 
disagreement was received until February 1999. 

With regard to the contentions regarding faxing documents to 
the RO, the Board does note that the claims file includes 
various other documents which were received at the RO by fax.  
The Board therefore finds it reasonable to assume that the 
veteran may have faxed a notice of disagreement to the RO.  
However, the Board also notes that the contentions regarding 
faxing the document were not raised early in the claims 
process but were only recently advanced.  In this regard, a 
February 1999 letter from the veteran's representative 
indicates the veteran mailed a timely notice of disagreement 
to the RO.  The letter is silent as to the faxing of any 
letter to the RO.  In a February 2000 letter, the 
representative again addressed the fact that the veteran had 
mailed a notice of disagreement to the RO.  No mention was 
made of a document that was faxed in.  In May 2000, the 
veteran reported he mailed a statement in, again omitting any 
mention of a faxed document.  As indicated above, at a local 
RO hearing in April 2001, the veteran and his spouse 
testified that they had mailed a copy of the notice of 
disagreement to the RO or RO's.  There was no testimony as to 
faxing a notice of disagreement to the RO.  The first time it 
was argued that a notice of disagreement was faxed into the 
RO was included on correspondence which was received at the 
RO in July 2001.  At the time of a November 2001 Travel Board 
hearing, the veteran and his spouse testified to the fact 
that they both mailed and faxed the notice of disagreement to 
the appropriate RO or ROs.    

The veteran has also argued that a charge out file for the 
veteran's claims files indicates that certain unidentified 
documents were received in December 1998 which could have 
been the alleged timely notice of disagreement.  The charge 
out file does indicate that a Disabled American Veterans 
letter was received on December 11, 1998.  However, even if 
it were conceded that this was the date of receipt of the 
veteran's notice of disagreement, the notice of disagreement 
would not have been timely as it was received more than one 
year after the December 1, 1997 letter was mailed even upon 
application of the time considerations under 38 C.F.R. 
§ 20.305(a) and (b).  

The first documents associated with the claims files which 
can be construed as a notice of disagreement with the October 
1997 rating decision were the documents which were dated 
October 15, 1998 but not date stamped as received by VA until 
February 23, 1999.  The fact that the documents were dated 
October 15, 1998 does not indicate that they were received by 
the RO in that month.  The Board notes that, at the top of 
the documents which were received at the RO in February 1999, 
it is indicated that they were faxed on October 20, 1998.  
However, it was not noted where the documents were faxed to.  

It is contended that a timely notice of disagreement was sent 
to the RO by three different avenues:  by mail from the 
veteran, by fax from the veteran, and by mail or other 
delivery means by the representative.  Assuming this to be 
true for the sake of argument, the Board believes that it 
would be reasonable to assume that at least one of these 
copies of the notice of disagreement would have been 
associated with the claims file.  The presumption of 
administrative regularity would also lead to such a finding.  
However, the claims file does not show that a notice of 
disagreement was received until February 1999.  The Board 
also notes that the claims file does include various other 
communications received from the veteran, some by fax, during 
the one year period following the December 1997 notice 
letter.  This further supports a finding that if a notice of 
disagreement had in fact been received, it would have been 
placed in the claims file.  

In sum, the preponderance of the evidence is against the 
veteran's claim that a timely notice of disagreement was 
received to initiate an appeal from the October 1997 rating 
decision. 


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


